GILLESPIE, Presiding Justice:
Most of the cases against livestock owners by motorists injured as a result of livestock straying into public highways involve statutes such as Mississippi Code 1942 Annotated Section 4876.5 (1956). This case was not brought under the statute. In this case the defendant, Leroy George, maintained his cattle in a pasture fronting on a county road that carried a considerable amount of traffic. The fences to the pasture were inadequate to hold cattle and they could easily escape onto the county public road. Several head of cattle belonging to George did escape from the pasture and were on the public road on a dark and rainy night when the plaintiff, James D. Perkins, Jr., drove by the pasture and collided with one of the cows. Perkins sustained personal injuries and considerable damage to his automobile. The facts were in dispute, but there was ample evidence to justify the jury in finding the facts as above stated, and in awarding Perkins the modest sum of $1,200. Defendant was granted a contributory negligence instruction and the jury no doubt adjusted its verdict consistent with the law and facts on the question of contributory negligence of Perkins, if any.
We hold that when the owner of a domestic animal negligently permits such animal to be at large and unattended under such circumstances that the owner could reasonably foresee that some injury would probably result from the animal being at large on a county public road, and injuries are inflicted on a motorist who collides with such animal while operating his ve-hide upon such road, the owner is liable for the damages sustained by the motorist. Cf. Pennyan v. Alexander, 229 Miss. 704, 91 So.2d 728, 733, 59 A.L.R.2d 1321 (1957). The presence of cattle on a public road is highly dangerous to motorists.
Affirmed.
RODGERS, JONES, BRADY and INZER, JJ., concur.